UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4577


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL THOMAS BASSETT, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Dever, III,
Chief District Judge. (7:13-cr-00120-D-1)


Submitted:   February 25, 2015            Decided:    March 3, 2015


Before NIEMEYER, KING, and THACKER, Circuit Judges.


Dismissed in part and affirmed in part by unpublished per curiam
opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.    Jennifer P. May-Parker, Assistant United States
Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael Thomas Bassett, Jr., pled guilty to one count

of   receipt    of     child   pornography,       in       violation    of   18    U.S.C.

§ 2252(a)(2)         (2012),   and    was       sentenced      to    210     months      of

imprisonment, the bottom of his advisory Sentencing Guidelines

range.    On appeal, Bassett’s attorney has filed a brief pursuant

to Anders v. California, 386 U.S. 738 (1967), stating that there

are no meritorious grounds for appeal, but questioning whether

the district court imposed a substantively unreasonable sentence

by sentencing him within the imprisonment range called for by

U.S.     Sentencing      Guidelines        Manual      §     2G2.2     (2013).         The

Government has filed a motion to dismiss.                      For the reasons that

follow, we dismiss in part and affirm in part.

            A   defendant      may   waive      the    right    to   appeal       if   that

waiver is knowing and intelligent.                United States v. Poindexter,

492 F.3d 263, 270 (4th Cir. 2007).                    Generally, if the district

court fully questions a defendant regarding the waiver of his

right to appeal during the plea colloquy performed in accordance

with   Fed.     R.    Crim.    P.    11,    the   waiver       is    both    valid     and

enforceable.         United States v. Johnson, 410 F.3d 137, 151 (4th

Cir. 2005); United States v. Wessells, 936 F.2d 165, 167-68 (4th

Cir. 1991).      The question of whether a defendant validly waived

his right to appeal is a question of law that this court reviews

de novo.       United States v. Blick, 408 F.3d 162, 168 (4th Cir.

                                            2
2005).      Our review of the record leads us to conclude that

Bassett knowingly and voluntarily waived the right to appeal his

sentence, except for circumstances not extant in this appeal.

His plea hearing was conducted in compliance with Rule 11 and we

therefore grant the Government’s motion to dismiss the appeal of

Bassett’s sentence.

            In    accordance      with       Anders,        we      have     reviewed        the

remainder    of    the    record       in    this       case     and       have    found      no

meritorious issues not foreclosed by Bassett’s appellate waiver.

We therefore affirm Bassett’s conviction.                         This court requires

that   counsel     inform      Bassett,       in       writing,      of     the    right     to

petition    the   Supreme      Court    of       the    United      States      for   further

review.      If   Bassett      requests      that       a   petition       be     filed,     but

counsel believes that such a petition would be frivolous, then

counsel    may    move   in    this    court       for      leave    to     withdraw        from

representation.       Counsel’s motion must state that a copy thereof

was served on Bassett.           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before      the   court        and    argument       would      not      aid    the

decisional process.


                                                                     DISMISSED IN PART;
                                                                       AFFIRMED IN PART




                                             3